Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 1 of 70 PageID #: 19




                      EXHIBIT B
                  Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 2 of 70 PageID #: 20




US7322046                                             DivX Software (“The accused instrumentality ”)
1. A method      On information and belief and in at least testing and usage, the accused instrumentality utilizes a DLNA client (e.g., a
for the secure   Smart TV, a Gaming Console, tablets, etc.) which practices a method for secure use of a network service (e.g., various
use of a         services provided by DLNA enabled servers) using a blackboard (e.g., a software/hardware component that stores all
network          available DLNA services and corresponding servers/devices, among others) on which all usable services (e.g., services
service using    provided by DLNA servers) are entered.
a blackboard
on which all     As shown below, the accused instrumentality supports DLNA and can stream multimedia to DLNA complaint devices, for
usable           example, a Smart TV, Gaming Consoles, tablets, etc.
services are
entered, the
method
comprising
the steps of:




                 https://www.divx.com/en/software/divx/
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 3 of 70 PageID #: 21




https://www.divx.com/en/software/divx/
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 4 of 70 PageID #: 22




https://www.divx.com/en/software/divx/

As shown below DLNA utilizes UPnP device architecture and UPnP’s service and device discovery mechanism to
discover various devices and corresponding services available on a network. SSDP protocol (Simple Service Discovery
Protocol) is used by UPnP devices to discover services available from UPnP servers (e.g., DLNA servers in DLNA
networks). The DLNA protocol allows a DLNA client (e.g., a UPnP control point) to discover DLNA services provided by
DLNA servers (e.g., UPnP severs/devices). On information and belief, the accused instrumentality , in its internal testing
and usage, utilizes a DLNA client which must utilize a blackboard (e.g. database or lookup table) that stores services
provided by discovered DLNA servers.
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 5 of 70 PageID #: 23




Source: DLNA Networked Device Interoperability Guidelines (March 2006)
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 6 of 70 PageID #: 24




Source: DLNA Networked Device Interoperability Guidelines (March 2006)
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 7 of 70 PageID #: 25




Source: DLNA Networked Device Interoperability Guidelines (March 2006)
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 8 of 70 PageID #: 26




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 9 of 70 PageID #: 27




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 10 of 70 PageID #: 28




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 11 of 70 PageID #: 29




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 12 of 70 PageID #: 30




Source: DLNA Networked Device Interoperability Guidelines (March 2006)
Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 13 of 70 PageID #: 31




Source: DLNA Networked Device Interoperability Guidelines (March 2006)
                 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 14 of 70 PageID #: 32




detecting a   As shown below, a DLNA client (e.g., a UPnP control point) will send out an M-SEARCH to discover DLNA servers (e.g.,
service       UPnP severs/devices). In response, a DLNA server (e.g., a UPnP sever/device) will send a response with a location header
which has     that includes an HTTP URL that holds an UPnP description of the DLNA server (e.g., a UPnP severs/device).
not yet
been          The DLNA client (e.g., a UPnP control point) will then send a HTTP GET message to the HTTP URL in the location header.
entered on    If the HTTP GET is sent to the correct HTTP URL originally provided by the DLNA server (e.g., a UPnP sever/device), the
the           DLNA server (e.g., a UPnP severs/device) will send the DLNA client (e.g., a UPnP control point) that identifies the services
blackboard;   a client can utilize. The response of the DLNA server (e.g., a UPnP sever/device) includes a list of the commands, or actions,
              the service responds to, and parameters, or arguments, for each action; the description for a service also includes a list of
              variables; these variables model the state of the service at run time, and are described in terms of their data type, range, and
              event characteristics. As such the service, offered by the DLNA sever (e.g., a UPnP sever) identified by the DLNA client
              (e.g., a UPnP control point) is added to the blackboard. Further, the DLNA client can invoke actions through HTTP methods
              using the controlURL sub element of service element of device description provided by the DLNA server (e.g., a UPnP
              sever/device). The DLNA client further is also configured to load a presentation page to its browser to invoke actions from
              DLNA server (e.g., UPnP sever).




              Source: DLNA Networked Device Interoperability Guidelines (March 2006)
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 15 of 70 PageID #: 33




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 16 of 70 PageID #: 34




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 17 of 70 PageID #: 35




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 18 of 70 PageID #: 36




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 19 of 70 PageID #: 37




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 20 of 70 PageID #: 38




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 21 of 70 PageID #: 39




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 22 of 70 PageID #: 40




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 23 of 70 PageID #: 41




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 24 of 70 PageID #: 42




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 25 of 70 PageID #: 43




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 26 of 70 PageID #: 44




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 27 of 70 PageID #: 45




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 28 of 70 PageID #: 46




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 29 of 70 PageID #: 47




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




Excerpt from US’046: [1:55-63]

Services are understood as being an agency which can be used by a person, a program or another service. By way of
example, they may be hardware, Software, filters, a communication channel, memory space and much more. To deal with an
overall object which is set, it may be necessary to use a large number of individual services. The services which are
currently available and can thus be used in each case are registered on “blackboards. Sometimes, also called “lookup
functions.”
                 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 30 of 70 PageID #: 48




              Excerpt from US’046: [3:46-53]
              The blackboard LF in the form of a process PRO running, by way of example, on a central security server ZSS in the ad-
              hoc network AHN. The database DB is integrated into the context of the process PRO, for example, by virtue of its being
              provided as a file FIL on the hard disk of the security server ZSS. The aforementioned physical devices, also called “network
              elements,” form an ad-hoc network AHN.

              Excerpt from US’046: [2:53-55]
               In accordance with one embodiment of the inventive method, the blackboard stores use software which is loaded by a
              service user at least before he/she uses the service for the first time.

              Excerpt from US’046: [2:31-38]
              Accordingly, a fundamental aspect of the present invention is secure use of a service in a network, in particular an ad-hoc
              network, having a blackboard on which all the usable services are entered. Following detection of a service which has not
              yet been entered, a check is carried out to determine whether use of the service is admissible, and the service is entered
              onto the blackboard only if use of the service is admissible.
executing a   On information and belief, the accused instrumentality utilizes a system in which a first check is executed to determine
first check   whether a use of the service is allowed.
to
determine      As shown below, a DLNA client (e.g., a UPnP control point) sends out an M-SEARCH that defines particular services that
whether       the client is looking for. A DLNA sever (e.g., a UPnP server/device) will only respond to this request if they provide services
use of the    that the client is searching for. This serves as a first check that ensures that the services provided by a DLNA server (e.g.,
service is    UPnP server/device) responding to the client can in fact be used by the client.
allowed;
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 31 of 70 PageID #: 49




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 32 of 70 PageID #: 50




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 33 of 70 PageID #: 51




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
                   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 34 of 70 PageID #: 52




                http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf

entering        On information and belief, the accused instrumentality will only enter the service (e.g., access to DLNA server and its
the service     services) in the blackboard (e.g. a database or list of available servers/services) only if it is determined that the use of the
in the          service is allowed (e.g. the server/service responding to a client request matches the service defined in the request).
blackboard
only if it is
determined
that use of
the service
is allowed;
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 35 of 70 PageID #: 53




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 36 of 70 PageID #: 54




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 37 of 70 PageID #: 55




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
                 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 38 of 70 PageID #: 56




              http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf

loading an    On information and belief, the accused instrumentality utilizes a system that loads an interface driver related to the service
interface     on the blackboard (e.g. the client’s receipt of a control and presentation URLs of the service offered by the DLNA server
driver        identifies the services that can be provided by the DLNA server).
related to
the service   The client’s receipt of the controlURL allows the client to interface with the DLNA server in order to invoke a service related
on the        action on the said DLNA server. The DLNA client further is also configured to load a presentation page to its browser to
blackboard;   invoke actions from the DLNA server (e.g., UPnP sever).

              As shown below, a DLNA client (e.g., a UPnP control point) will send out an M-SEARCH to discover DLNA servers (e.g.,
              UPnP severs/devices). In response, a DLNA server (e.g., a UPnP severs/device) will send a response with a location header
              that includes an HTTP URL that holds an UPnP description of the DLNA server (e.g., a UPnP sever/device). The DLNA
              client (e.g., a UPnP control point) will then send a HTTP GET message to the HTTP URL in the location header. If the HTTP
              GET is sent to the correct HTTP URL originally provided by the DLNA server (e.g., a UPnP severs/device), the DLNA
              server (e.g., a UPnP severs/device) will send the DLNA client (e.g., a UPnP control point) that identifies the services a client
              can utilize. The response of the DLNA server (e.g., a UPnP sever/device) includes a list of the commands, or actions, the
              service responds to, and parameters, or arguments, for each action; the description for a service also includes a list of
              variables; these variables model the state of the service at run time, and are described in terms of their data type, range, and
              event characteristics. As such the service, offered by the DLNA sever (e.g., a UPnP sever) identified by the DLNA client
              (e.g., a UPnP control point) is added to the blackboard. Further, the DLNA client can invoke actions through HTTP methods
              using the controlURL sub element of service element of device description provided by the DLNA server (e.g., a UPnP
              sever/device).
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 39 of 70 PageID #: 57




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 40 of 70 PageID #: 58




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 41 of 70 PageID #: 59




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 42 of 70 PageID #: 60




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 43 of 70 PageID #: 61




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 44 of 70 PageID #: 62




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 45 of 70 PageID #: 63




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 46 of 70 PageID #: 64




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
                 Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 47 of 70 PageID #: 65




              http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf


extending     On information and belief, the accused instrumentality practices extending the loaded interface driver (e.g., ControlURL
the loaded    which can invoke actions related to a service from the DLNA server and the presentationURL which loads a presentation
interface     page to invoke actions related to a service from the DLNA sever ) on the blackboard (e.g., a software/hardware component
driver on     which logs services and service software) with at least one security function (e.g., the verification of the signature of the
the           DLNA client (e.g., UPnP control point/sender) to form a secured interface driver (e.g., upon signature verification, DLNA
blackboard    server will allow the DLNA client to invoke actions and also subsequently load presentation page to control/invoke an action
with at       from DLNA sever).
least one
security
function to
form a
               Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 48 of 70 PageID #: 66




secured
interface
driver;




            http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 49 of 70 PageID #: 67




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 50 of 70 PageID #: 68




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 51 of 70 PageID #: 69




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 52 of 70 PageID #: 70




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 53 of 70 PageID #: 71




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 54 of 70 PageID #: 72




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 55 of 70 PageID #: 73




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 56 of 70 PageID #: 74




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 57 of 70 PageID #: 75




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 58 of 70 PageID #: 76




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
                  Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 59 of 70 PageID #: 77




loading the    On information and belief, the accused instrumentality loads to the DLNA client the secured interface driver related to the
secured        service prior to the first use of the service (e.g., upon signature verification, the DLNA client (e.g., UPnP control point) loads
interface      presentation page to control/invoke an action related to a service from DLNA sever) and executing a second check (e.g., a
driver         check to determine if the action related to the service requires authorization and the DLNA client is not authorized) by a
related to     second security function (e.g., action specific authorization) prior to the use of the service to determine if use of the service is
the service    allowed by a user.
prior to the
first use of
the service;
and
executing a
second
check by a
second
security
function
prior to the
use of the
service to
determine
if use of
the service
is allowed
by a user.     http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 60 of 70 PageID #: 78




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 61 of 70 PageID #: 79




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 62 of 70 PageID #: 80




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 63 of 70 PageID #: 81




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 64 of 70 PageID #: 82




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 65 of 70 PageID #: 83




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 66 of 70 PageID #: 84




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 67 of 70 PageID #: 85




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 68 of 70 PageID #: 86




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 69 of 70 PageID #: 87




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
   Case 1:20-cv-01447-UNA Document 1-2 Filed 10/26/20 Page 70 of 70 PageID #: 88




http://www.upnp.org/specs/arch/UPnP-arch-DeviceArchitecture-v1.0-20080424.pdf
